                  Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 1 of 14


AO 88B (Rev . 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                                 District of Columbia

                    JAMES OWENS, et al.
                                                                               )
                               Plaintiff                                       )
                                   V.                                          )        Civil Action No.         01-2244, 08-1377, 10-356 (JOB)
                REPUBLIC OF SUDAN, et al.                                      )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:     Office of Chief Counsel (Foreign Assets Control), Attn: Andrew Winerman, United States Department of Treasury,
                                   1500 Pennsylvania Avenue, N.W., Washington, D.C. 20220
                                                        (Name ofperson to whom this subpoena is directed)

      t:f
        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: All Documents specified in the attached Schedule A, according to the definitions and instructions stated
         therein .


 Place: Gibson, Dunn & Crutcher LLP (attention Noah P.                                   Date and Time:
        Sullivan), 1050 Connecticut Avenue, N.W. Washington,
                                                                                                              07/08/2019 5:00 pm
        D.C. 20036

     0 Inspection of Premises: YOU ARE COMMANDED to pennit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

IPlace:                                                                                IDate and Time:

        The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this sub oena and the potential consequences of not doing so.

Date:       b, ~/) f
                                   CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
JAMES OWENS et al.                                                                                , who issues or requests this subpoena, are:
Noah P. Sullivan, 1050 Connecticut Ave ., N.W., Washington, D.C., 20036, NSullivan@gibsondunn.com, (202) 887-3727

                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 2 of 14


AO 888 (Rev. 02/1 4) Subpoena to Produce Documents, ln fo nnation, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 01-2244, 08-1377, 10-356 (JDB)


                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

             I received this subpoena for (name of individual and title, if any) Office of Foreign Assets Control
on (da te)

             r/ I served the subpoena by delivering a copy to the named person as follows:

                                                                                             on (date)                                    ; or

             0 I returned the subpoena unexecuted because:



             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day ' s attendance, and the mileage allowed by law, in the amount of
             $


My fees are$                                        for travel and $                               for services, for a total of$                 0.00



             I declare under penalty of perjury that this information is true.


Date:
                                                                                                      Server 's signature



                                                                                                    Printed name and title




                                                                                                       Server 's address

Additional information regarding attempted service, etc.:
                   Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 3 of 14


AO 88 8 (Rev 02/1 4) Subpoe na to Produce Doc uments, In formati on, or Objects or to Permit Inspection of Premi ses in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (ii) discl os ing an unretained expert' s opinion or in formation that does
                                                                                    not describe specific occurrences in dispute and results fro m the expert' s
  (I ) For a Trial, Hearing, or Dep osition. A subpoena may comm and a              study that was not requested by a party .
person to attend a trial, hearing, or depos ition only as fo ll ows:                   (C) Specifying Conditions as an Alternative. In the circumstances
    (A) with in I 00 miles of where the person resi des, is empl oyed, or           described in Rul e 45(d)(3)(8), the court may, instead of quashing or
regul arl y transacts business in person; or                                        modi fy ing a subpoena, order appearance or production under specified
    (8) within the state where the person resides, is empl oyed, or regul arly      conditions if the serving party:
transacts business in person, if the person                                              (i) shows a substantial need for the testimony or materi al that cannot be
       (i) is a party or a party's offi cer; or                                     otherwise met without undue hardship ; and
       (ii) is comm anded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                    (e) Duties in Res pondin g to a Subpoen a.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronicall y stored in formation, or               (l) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 mil es of where the person resides, is        procedures apply to producing documents or electroni call y stored
employed, or regul arly transacts business in person; and                           info nnation:
   (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary co urse of business or
(d) Protecting a Person S ubject to a Subpoen a; Enforcement.                       must organize and label them to correspond to the categori es in the demand.
                                                                                       (8) Form for Producing Electronically S!ored i nformation No t Specified.
  (I) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a forn1 fo r produci ng electroni call y stored
responsibl e fo r issuing and serving a subpoena must take reasonabl e steps        info rmation, the person responding must produce it in a forn1 or fo rms in
to avo id imposing undue burden or expense on a person subj ect to the              which it is ordinaril y maintained or in a reasonably usabl e fo rm or fo rms.
subpoena. The court fo r the district where compli ance is required must               (C ) Electronically S!ored lr,formation Produced in Only One Form. The
enforce th is duty and impose an appropriate sanction- which may include            person responding need not produce the same electroni cally stored
lost earni ngs and reasonable attorney ' s fees---on a party or attorney who        information in more than one form .
fa il s to compl y.                                                                    (D) Inaccessible Electronically Stored lr,formation. The person
                                                                                    responding need not provide discovery of electron icall y stored in formation
 (2) Command to Produce Materials or Permit Insp ection.                            fro m sources that the person identifies as not reasonably accessibl e because
   (A) Appearance No r Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protecti ve
documents, electroni call y stored in formation, or tangible things, or to          order, the person responding must show that the in fo rmation is not
permit the inspection of premises, need not appear in person at the pl ace of       reasonably accessibl e because of un due burden or cost. If th at showing is
production or inspection unl ess also comm anded to appear fo r a depos ition,      made, the co urt may nonetheless order discovery from such sources if the
hearing, or trial.                                                                  requesting party shows good cause, considering the limitations of Rul e
   ( 8) Objec1io11s. A person commanded to produce documents or tangible            26(b){2)(C). The court may specify conditions fo r the discovery.
things or to permit inspecti on may serve on the party or attorney designated
in the subpoena a written obj ection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materi als or to inspecting the premi ses---or to          (A) Jr,formatio11 Withheld. A person w ithholdi ng subpoenaed information
producing electronically stored informati on in the forn1 or fo nns requested.      under a cl aim that it is privileged or subject to protection as trial-preparation
The obj ection must be served before the earlier of the time specified for          materi al must:
compli ance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the cl aim; and
the fo llowing rules appl y:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on noti ce to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court fo r the distri ct where compliance is required fo r an          privil eged or protected, will enabl e the parties to assess the cl aim.
order compelling production or in spection.                                           (B) !nformalion Produced. If in fo rm ation produced in response to a
      (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party' s offi cer from     trial-preparation material, the person making the cl aim may notify any party
significant expense resulting from compli ance.                                     that received the information of the cl ainl and the basis for it. After being
                                                                                    noti fied, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                              in fo rmation and any copies it has; must not use or discl ose the in fo rmation
   (A) When Required. On timely motion, the court for the di strict where           until the cl aim is resolved; must take reasonabl e steps to retrieve the
compliance is required must quash or modi fy a subpoena that:                       in fo rmation if the party disclosed it before being noti fied ; and may promptly
     (i) fa il s to all ow a reasonable time to comply;                             present the in form ation under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                compliance is required for a detern1ination of the cl aim. The person who
specified in Rul e 45(c);                                                           produced the information must preserve the infomrntion until the claim is
     (i ii) requires disclosure of privil eged or other protected matter, if no     reso lved.
exception or waiver applies; or
     (i v) subj ects a person to und ue burden.                                     (g) Contempt.
  (8) Whe n Permitted To protect a person subject to or affected by a               The court fo r the district where compli ance is required- and also, after a
subpoena, the court fo r the di strict where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modi fy the subpoena if it requires:                               who, having been served, fail s without adequate excuse to obey the
      (i) discl os ing a trade secret or other confidenti al research,              subpoena or an order related to it.
development, or commercial in formation; or



                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (20 13).
       Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 4 of 14




                                          SCHEDULE A:

                                             Definitions

       1.      “Sudan” means the Republic of Sudan, as well as any political subdivision,

Agency or Instrumentality of Sudan, predecessor state, successor state, assign, representative, or

alter ego, and all other Persons acting or purporting to act on behalf of or for the benefit of

Sudan. For the avoidance of any doubt, this Includes any entity designated by OFAC meeting

the definition of the Government of Sudan, 31 C.F.R. 538.305(a) or (b) prior to October 12,

2017, Including all such entities identified on the SDN List with the identifier “[SUDAN].”

       2.      “Iran” means the Islamic Republic of Iran, as well as any political subdivision,

Agency or Instrumentality of Iran, predecessor state, successor state, assign, representative, or

alter-ego, and all other Persons acting or purporting to act on behalf of or for the benefit of Iran.

For the avoidance of any doubt, this Includes all entities identified by OFAC as meeting the

definition provided for the Government of Iran in 31 C.F.R. 560.304, Including all entities

identified on the SDN List with the identifier “[IRAN].”

       3.      “Agency or Instrumentality of Sudan” means any entity which is a separate

legal Person, corporate or otherwise, and which is an organ of Sudan or a political subdivision

thereof, or a majority of whose shares or other ownership interest is owned by Sudan or any

political subdivision thereof, and which is neither a citizen of a State of the United States, nor

created under the laws of any third country. An Agency or Instrumentality of Sudan Includes

Sudan National Petroleum Corporation (“SUDAPET”), Sudan Telecommunication Co.

(“SUDATEL”), the Agricultural Bank of Sudan (“ABS”), Sudan Airways, Sudan Airports

Holding Company, the Central Bank of Sudan, Sudan Railways Corporation, Sudanese

Electricity Distribution Company Ltd., Merawi Dam Electricity Company Ltd., Sudanese Hydro
       Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 5 of 14




Generation Company Ltd., Sudanese Thermal Generation Company Ltd., Sudanese Electricity

Transmission Company Ltd. (“SETCO”), Sudanese Sugar Co. Ltd, and any entity designated by

OFAC meeting the definition of the Government of Sudan, 31 C.F.R. 538.305(a) or (b) prior to

October 12, 2017, Including all such entities identified on the SDN List with the identifier

“[SUDAN].”

       4.      “Agency or Instrumentality of Iran” means any entity which is a separate legal

Person, corporate or otherwise, and which is an organ of Iran or political subdivision thereof, or

a majority of whose shares or other ownership interest is owned by Iran or a political subdivision

thereof, and which is neither a citizen of a State of the United States, nor created under the laws

of any third country. An Agency or Instrumentality of Iran Includes the Central Bank of Iran

(Bank Markazi Iran), the National Iranian Oil Company (“NIOC”), and the Naftiran Intertrade

Company (“NICO”), Iran Air, and all entities identified by OFAC as meeting the definition

provided for the Government of Iran in 31 C.F.R. 560.304(a) or (b), Including all such entities

identified on the SDN List with the identifier “[IRAN].”

       5.      The terms “Document,” “Document(s),” and “Documentation” (hereinafter

referred to as “Document(s)”) shall mean all originals, all drafts, and any and each copy bearing

notations or marks not found on the original or draft, of any written, recorded, or graphic matter,

however produced or reproduced, Including records relating to litigation, records relating to

threats of claims, any typed or printed matter, microfilm, photographs, pictures and films, maps,

correspondence, letters, faxes, interoffice communications, licenses, permits, diaries, calendars,

memoranda, insurance policies, contracts or agreements, checks, statements of account, receipts,

summaries, indices, data sheets, notes, papers, files, assignments, books, records, messages,

reports, tables, graphs, computer printouts, tape recordings, transcripts, charts, logs, accounts,




                                                  2
       Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 6 of 14




ledgers, studies, manuals, appraisals, consultant’s or expert’s reports, exhibits, notices,

instructions, minutes, purchase orders, financial records, statements, bills, accounting records,

tax records, accounting or tax worksheets, magnetic tapes, and any other data compilations from

which information can be obtained or translated. The term “Document(s)” also Includes all

electronic media on which responsive information is stored or recorded, Including all computer

databases, indices, computers, backup storage media, cloud-based storage, CD-ROMs, DVDs,

e-mails, text messages, instant messages (IMs), word processing documents, computer

spreadsheets, graphic files, data compilations, voicemails, magnetic media, tapes, optical disks,

hard drives, removable storage devices, and floppy disks. The term “Document(s)” further

Includes all copies of Documents where the copy is not identical to the original. A request for

“Document(s)” is a request for any and all Documents within the category described.

       6.      The term “Electronic Data” is synonymous with the term “Electronically

Stored Information” or “ESI.” Electronic Data Includes computer programs (whether private,

commercial, or work in progress), programming notes and instructions, activity listings of email

transmittals and receipts, output resulting from the use of any software program (Including word

processing documents, spreadsheets, database files, charts, graphs, PowerPoints, and outlines),

electronic mail, text messages, instant messages (IMs), and any and all miscellaneous files and

file fragments, regardless of the media on which they reside and regardless of whether said

electronic data exist in an active file, deleted file, or file fragment. Electronic Data Includes any

and all items stored on computer memories, cloud-based storage, hard disks, diskettes and

cartridges, network drives, network memory storage, archived tapes and cartridges, floppy disks,

CD-ROMs, removable media, magnetic tapes of all types, microfiche, and any other media used




                                                  3
       Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 7 of 14




for digital data storage or transmittal. Electronic Data also Includes the file, folder tabs, and

containers and labels appended to or associated with each original and non-identical copy.

       7.      “Includes” or “Including” means “including without limitation” and “including

but not limited to.”

       8.      “Iran Sanctions Program” refers to Executive Order 13,599, effective February

6, 2012, titled “Blocking Property of the Government of Iran and Iranian Financial Institutions,”

and to 31 C.F.R. part 560, titled “Iranian Transactions And Sanctions Regulations,” effective

October 22, 2012.

       9.      “License” or “OFAC License” means any general or specific authorization from

OFAC to engage in a transaction with a Person, defined infra, that would otherwise be prohibited

under U.S. law or regulations.

       10.     “OFAC” means the Office of Foreign Assets Control (OFAC) of the United

States Department of Treasury.

       11.     “Person” means any natural person, or any business, legal, or governmental

entity or association.

       12.     “SDN List” refers to OFAC’s Specially Designated Nationals and Blocked

Persons List, 15 C.F.R. Part 764, Supplement 3.

       13.     “Sudan Sanctions Program” refers to Executive Order 13,067 of November 3,

1997, titled “Blocking Sudanese Government Property and Prohibiting Transactions with

Sudan,” and 31 C.F.R. part 538, titled “Sudanese Sanctions Regulations,” which was removed

from the Code of Federal Regulations effective June 28, 2018.




                                                  4
       Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 8 of 14




                                            Instructions

       1.      This subpoena is being served upon the Secretary of Treasury pursuant to 31

C.F.R. § 1.11 and 28 U.S.C. § 1610(f)(2)(A) which provides that:

       At the request of any party in whose favor a judgment has been issued with respect
       to a claim for which the foreign state is not immune under section 1605(a)(7) (as in
       effect before the enactment of section 1605A) or section 1605A, the Secretary of
       the Treasury and the Secretary of State should make every effort to fully, promptly,
       and effectively assist any judgment creditor or any court that has issued any such
       judgment in identifying, locating, and executing against the property of that foreign
       state or any agency or instrumentality of such state.

28 U.S.C. § 1610(f)(2)(A).

       2.      In producing responsive Documents, You should furnish all Documents in Your

possession, custody, or control, regardless of whether such Documents are possessed directly by

You or Your agents, employees, or representatives, or by Your attorneys or their agents,

employees, representatives, or investigators. A Document is deemed in Your actual or

constructive possession, custody, or control if it is in Your physical custody or if it is in the

physical custody of any other Person and You (i) own such Document in whole or in part;

(ii) have a right, by control, contract, statute, order, or otherwise to use, inspect, examine, or

copy such Document on any terms; (iii) have an understanding, express or implied, that You may

use, inspect, examine, or copy such Documents upon any terms; or (iv) have, as a practical

matter, been able to use, inspect, examine, or copy such Document when You sought to do so.

       3.      Each of these Document requests requires production in full, without

abbreviation, redaction, or expurgation, of any responsive Documents. If any responsive

Document is not or cannot be produced in full, produce it to the extent possible, indicating which

Document or portion of that Document is being withheld and the reason(s) it is being withheld.




                                                   5
       Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 9 of 14




       4.      Documents referred to herein shall Include all portions or pages of each

Document referred to and all attachments, enclosures, appendices, and supporting

documentation, Including originals, copies, drafts, working papers, routing slips, handwritten

notes, and similar materials (with or without notes or changes therein). All Documents that are

physically attached to each other when located for production shall be left so attached when

produced. Documents that are segregated or separated from other Documents, whether by

inclusion in binders, files, or subfiles, or by use of dividers, tabs, or any other method, shall be

left so segregated or separated when produced. Documents shall be produced in the order in

which they were maintained and in the files in which they were found.

       5.      With respect to ESI:

                 a) ESI shall be produced on readily accessible electronic media, Including CD-

                     ROMs, DVDs, external hard drives (with standard PC-compatible interface),

                     or such other media as may be agreed upon (“Production Media”). A

                     unique identifying label shall be affixed to each piece of Production Media,

                     which identifies the date of the production and the sequence of the material

                     in that production. All Production Media shall be properly packaged to

                     ensure safe shipping and handling.

                 b) All word processing documents (such as, but not limited to, MS Word and

                     Corel WordPerfect files), presentations (such as, but not limited to,

                     PowerPoint files), and spreadsheets (such as, but not limited to, MS Excel

                     files) responsive to these Document requests that are maintained in

                     electronic format shall be produced in their native format along with the

                     software necessary to interpret such files if such software is not readily




                                                  6
Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 10 of 14




           available. A single Bates-numbered TIFF placeholder shall be provided for

           any data provided in native format. The TIFF placeholder shall state: “This

           document produced in native format, per plaintiffs’ request.”

        c) All other Documents responsive to these Document requests that are

           maintained in electronic format shall be produced as properly unitized,

           multipage Group IV TIFF image files of at least 300 dpi, with page breaks at

           document end. You will produce color documents in color whenever

           possible. These image files will be produced complete with full text extracts

           and all associated metadata. The TIFF production shall be Bates numbered

           and shall Include accompanying load files and available metadata.

        d) All Document productions will be provided with Relativity image and data

           load files as outlined in this Schedule A. Each image load file must

           reference each TIFF file in the corresponding production, and the total

           number of TIFF files referenced in the load file must match the total number

           of image files in the production. The total number of Documents referenced

           in a production’s data load file should match the total number of designated

           document breaks in the corresponding image load file for that production.

        e) Each TIFF image produced must be assigned a Bates number that must

           always: (1) be unique across the entire document production; (2) maintain a

           constant length of seven numeric digits (Including 0-padding) across the

           entire production; (3) contain only alphanumeric characters, no special

           characters or embedded spaces; and (4) be sequential within a given

           Document. All TIFF images must be branded with the corresponding Bates




                                      7
Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 11 of 14




           number, using a consistent font type and size. Reasonable efforts will be

           taken to avoid obscuring any part of the underlying image with the Bates

           number.

        f) All Documents responsive to these Document requests shall be produced

           with the following metadata fields normally contained within such

           Documents, regardless of whether the fields may be populated automatically

           from the native file or created using an automated process: (1) Begin Bates,

           (2) End Bates, (3) Begin Attachment, (4) End Attachment, (5) Native File

           Link (for ESI only), and (6) Custodian. In addition, the following metadata

           shall be produced concerning emails: (1) Date Sent, (2) To, (3) From, (4)

           CC, (5) BCC, (6) Subject, and (7) Full Text. For all other ESI, the

           following additional metadata shall also be produced: (1) File Name, (2)

           File Extension, and (3) Full Text. If this metadata is not available, each

           Document shall be accompanied by a listing of all file properties relating to

           such Document, Including all information relating to the date(s) the

           Document was last accessed, created, modified, or distributed, and the

           author(s) and recipient(s) of the Document. Emails with attachment(s) will

           be produced with the email serving as the first Bates numbered Document in

           the series followed by each of the attachments thereto, accompanied by

           metadata fields such as those identifying the beginning and ending Bates

           number for the email, and beginning and ending Bates number for the

           attachment family.




                                       8
      Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 12 of 14




                 g) Under no circumstances should ESI be converted from the form in which it

                     is ordinarily maintained to a different form that makes it more difficult or

                     burdensome to use. ESI should not be produced in a form that removes or

                     significantly degrades the ability to search the ESI by electronic means

                     where the ESI is ordinarily maintained in a way that makes it searchable by

                     electronic means. ESI shall be processed, to the extent practicable, in a

                     manner that preserves hidden columns or rows, hidden text or worksheets,

                     speaker notes, tracked changes, and comments. Databases or underlying

                     data should not be produced without first discussing production format

                     issues with Plaintiffs’ counsel.

       6.      Documents shall be produced as they are kept in the usual course of business or

organized and labeled to correspond to the categories in this request. All hard copy Documents

shall be produced maintaining any file folder, envelope, or other container in which the

Documents are kept or maintained by You. If, for any reason, the container cannot be produced,

produce copies of all labels or other identifying marks.

                 a) Optical Character Recognition (“OCR”) shall also be generated for all hard

                     copy documents, providing the text file in searchable format.

       7.      In producing Documents, You are requested to produce each Document requested

together with all non-identical copies and drafts of that Document. If the original of any

Document cannot be located, a copy shall be provided in lieu thereof, and shall be legible and

bound or stapled in the same manner as the original.

       8.      The specifications of these Document requests are to be construed as being

inclusive rather than exclusive. Thus, words importing the singular include the plural; words




                                                 9
       Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 13 of 14




importing the plural include the singular; words importing one gender include both genders; the

words “and” and “or” are to be construed conjunctively or disjunctively as necessary to make the

document request inclusive; the word “all” means “any and all” and the word “any” means “any

and all.”

       9.      Unless otherwise noted, the time period covered by these requests is January 1,

2015, through and Including the date on which You produce Documents responsive to this

subpoena.

                 Documents You Are Required To Produce Related to Sudan

       1.      Documents sufficient to show the names and addresses of all banks or financial

institutions that had reported (i) blocked assets relating to Sudan or any person listed on OFAC’s

SDN List pursuant to 31 C.F.R. Part 538 (the “SSR”), as of January 13, 2017, and the total value

of such assets reported by each institution, rounded to the nearest $100,000, and (ii) transactions

rejected pursuant to the SSR between January 1, 2015 and January 13, 2017, and the total value

of such transactions reported by each institution, rounded to the nearest $100,000.

       2.      Documents sufficient to show all specific licenses issued by OFAC to any Person

after June 1, 2014 pursuant to the now-removed Sudan Sanctions Regulations, 31 C.F.R.

Part 538.

                  Documents You Are Required To Produce Related to Iran

       1.      Documents sufficient to show the names and addresses of all banks or financial

institutions that have reported (i) blocked assets with a nexus to the Government of Iran as of

May 14, 2019, and the total of such assets or transactions reported by each institution, rounded to

the nearest $1,000, and (ii) transactions rejected pursuant to 31 C.F.R. Part 560 between January




                                                10
      Case 1:10-cv-00356-JDB Document 108-1 Filed 07/05/19 Page 14 of 14




1, 2015 and April 15, 2019, and the total value of such transactions reported by each institution,

rounded to the nearest $1,000.

       2.      Documents sufficient to show all specific licenses issued by OFAC after June 1,

2014 pursuant to the Iranian Transactions and Sanctions Regulations, 31 C.F.R. Part 560.




                                                11
